        Case 3:20-cv-01161-MO         Document 15-1       Filed 07/22/20       Page 1 of 2




                          DECLARATION OF GABRIEL RUSSELL


I, Gabriel Russell, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
1. This declaration is based on my personal knowledge and information made available to me in
   the course of my official duties.

2. I am the Federal Protective Service (FPS) Regional Director for Region 10. In that role, I
   supervise the Federal Protective Service in the states of Washington, Oregon, Idaho, and
   Alaska. I also command the US Department of Homeland Security (“DHS”) Rapid
   Deployment Force for Operation Diligent Valor in Portland Oregon.

3. Protests have been ongoing regularly in downtown Portland since May 26, 2020. These daily
   protests have regularly been followed by nightly criminal activity in the form of vandalism,
   destruction of property, looting, arson, and assault.

4. Federal buildings and property have been the targets of many of these attacks, including the
   Mark O. Hatfield Federal Courthouse, the Pioneer Federal Courthouse, the Gus Solomon
   Federal Courthouse, the Immigration and Customs Enforcement (“ICE”) Building, and the
   Edith Green Wendall Wyatt Federal Office Building. Officers protecting these properties
   have also been subject to threats, rocks and ball bearings fired with wrist rockets, improvised
   explosives, aerial fireworks, and commercial grade mortars, high intensity lasers targeting
   officer’s eyes, thrown rocks, full and empty glass bottles, and balloons filled with paint and
   other substances such as feces. The most serious injury to date occurred when an officer was
   struck in the head and shoulder by a protestor wielding a two-pound sledgehammer when the
   officer tried to prevent the protestor from breaking down a door to the Hatfield Courthouse.
   In addition, an officer was hit in the leg with a marble or ball bearing shot from a high-
   powered wrist rocket or air gun, resulting in a wound down to the bone. To date, twenty-eight
   federal law enforcement officers have experienced injuries during the rioting to include
   broken bones, hearing damage, eye damage, a dislocated shoulder, sprains, strains and
   contusions.

5. In response to this increase in damage to federal property and assaults on federal law
   enforcement officers, DHS deployed more officers to Portland for the purposes of protecting
   federal buildings and property. There are currently one hundred and fourteen federal law
   enforcement officers from the FPS, ICE, Customs and Border Protection (CBP), and the US
   Marshals Service (USMS) protecting federal facilities in downtown Portland. From May 27th
   until July 3rd officers were stationed in a defensive posture intended to de-escalate tensions
   by remaining inside federal buildings and only responding to breach attempts or other serious
   crimes. This attempt to de-escalate was unsuccessful and an increasingly violent series of
   attacks culminated in a brazen attack to break into and set fire to the Hatfield Courthouse in
   the early morning hours of July 3, 2020. A team of violent individuals used teamwork and
   rehearsed tactics to breach the front entry of the Courthouse by smashing the glass entryway
   doors. The individuals threw balloons containing an accelerant liquid into the lobby and fired
   powerful commercial fireworks towards the accelerant in an apparent attempt to start a fire. In
   response to the increasingly violent attacks, on the morning of July 4th, the DHS Rapid

                                                1
        Case 3:20-cv-01161-MO          Document 15-1        Filed 07/22/20     Page 2 of 2




  Deployment Force implemented tactics intended to positively identify and arrest serious
  offenders for crimes such as assault, while protecting the rights of individuals engaged in
  protected free speech activity.

6. On the evening of July 11, 2020 into the early morning of July 12, 2020, protesters near the
   Hatfield Courthouse grew to approximately 300 people. A barrier of police tape was
   established across the front of the Hatfield Courthouse and protesters were ordered not to
   trespass on federal property but refused to comply with that command. Commands were
   made utilizing a long-range acoustic device that is audible even with loud crowd noises. A
   joint team of FPS, CBP, and USMS deployed and made an arrest for trespass and protesters
   swarmed the officers. FPS officers deployed less-lethal projectile rounds to allow the arrest
   team to safely withdraw from federal property. The protestors responded by throwing items
   that posed a risk of officer injury, including rocks, glass bottles, and mortar-style fireworks,
   and pointing lasers at law enforcement personnel. One protester encroached on a police
   barrier, refused to leave, and became combative while detained. A crowd of protesters
   swarmed the officers and tear gas was deployed to protect officers as they withdrew to the
   Hatfield Courthouse. Another protester trespassed on the steps of the Hatfield Courthouse
   and when engaged by officers the subject swallowed a large number of narcotics. The subject
   began to convulse, and EMS was requested to treat the subject.

7. FPS gave protesters more warnings to stay off federal property, and to cease unlawful
   activity. Tear gas was deployed again to push protestors back from the Hatfield Courthouse.
   FPS contacted the Portland Police Bureau (“PPD”) who informed us they were preparing to
   declare an unlawful assembly. By this time the size of the group had diminished to
   approximately 100 people. Federal law enforcement teams from Hatfield Courthouse and
   Edith Green Federal Building pushed the crowd towards the park across from the facilities.
   The PPD arrived and closed all roads in the vicinity of the facilities. There were multiple
   attacks throughout the night of commercial grade lasers against officers’ eyes, thrown hard
   objects including rocks and glass bottles. Federal officers made seven arrests including three
   for assault on an officer and others for failure to comply with lawful orders. The PPD declared
   an unlawful assembly and began making arrests for failure to disperse. FPS also made
   dispersal orders on federal property and cleared persons refusing to comply with these orders
   at the same time.

8. All DHS law enforcement officers engaged in protecting federal facilities within Portland are
   doing so under the Secretary of Homeland Security’s authority provided in 40 U.S.C. § 1315.



I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

                                                      Dated: July 21, 2020




                                                      GABRIEL RUSSELL
                                                 2
